DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 contains a limitation with the phrase “the identified tote” which lacks an antecedent basis rendering the claim indefinite.
Claim 2 contains a limitation with the phrase “the smart container transport cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 3 contains a limitation with the phrase “the cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 4 contains a limitation with the phrase “an induction drawing” that is ambiguous rendering the claim indefinite.
Claim 4 contains two limitations limitation that are unclear because the first set of actuators and the second set of actuators are performing the same operation.
Claim 5 contains two limitations limitation that are unclear because the first actuator device and the second actuator device are performing the same operation.
Claim 6 contains a limitation with the phrase “the smart container transport cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 7 contains a limitation with the phrase “the cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 8 contains a limitation with the phrase “the smart container transport cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 9 contains a limitation with the phrase “the cart” which lacks an antecedent basis rendering the claim indefinite.
Claim 12 contains two limitations with the phrase “the cart” which lack an antecedent basis rendering the claim indefinite.
Claim 13 contains two limitations with the phrase “the cart” which lack an antecedent basis rendering the claim indefinite.
Claim 16 contains a limitation with the phrase “the cart controller component” which lacks an antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theobald (US Patent No. 10,549,915).
With respect to independent Claim 1, Theobald discloses the limitations of independent claim 1 as follows:
A system for integrated container conveyance, the system comprising:	   
a smart container conveyance cart comprising a set of totes associated with a set of shelves on the smart container conveyance cart;	(See Col. 7, Lines 58-65; Col. 11, Line 66-Col. 12, Line17; Col. 12, Line 63-Col. 13, Line 10; Figs. 3,4; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), "shelves" shown but not numbered
a set of sensor devices scanning an identifier on a first tote to identify the first tote for unloading into an induction station on a container storage; (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
a set of actuators associated with the smart container conveyance cart configured to move the identified tote off at least one shelf in the set of shelves of the smart container conveyance cart onto a receiving platform of the induction station; and	(See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)
a cart controller component, implemented on a control device, analyzing sensor data generated by the set of sensor devices to verify induction of the first tote into the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)

With respect to Claim 2, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Theobald discloses as follows:
The system of claim 1, further comprising:
a second set of sensor data generated by the set of sensor devices associated with a second tote on the induction station;  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
the cart controller component analyzes the second set of sensor data to identify the second tote; and	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)
the set of actuators activates to move the second tote from the induction station on the container storage onto at least one shelf of the smart container transport cart.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)

 Claim 3, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Theobald discloses:
The system of claim 1, further comprising: 
a data storage device storing a cart inventory, (See Col. 13, Lines 36-60; Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the cart controller component updates the cart inventory to reflect induction of the first tote off the cart and onto the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118

With respect to Claim 4, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Theobald discloses:
The system of claim 1, wherein the receiving platform comprises an induction drawing including a set of tote induction slots and further comprising: (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage) 
a first set of actuators in the set of actuators pushes a first selected tote in the set of totes off the smart container conveyance cart into a first induction slot in the set of induction slots within an induction drawer; (See 
a second set of actuators in the set of actuators pushes a first selected tote in the set of totes off the smart container conveyance cart into a first induction slot in the set of induction slots within the induction drawer.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 5, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Theobald discloses:
The system of claim 1, wherein the set of actuators further comprises: 
a first actuator device configured to pull a first tote in the set of totes off the smart container conveyance cart and onto the receiving platform; (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)  and
a second actuator device configured to pull a first tote in the set of totes off the smart container conveyance cart and onto the receiving platform.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 

With respect to Claim 6, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Theobald discloses:
The system of claim 1, wherein the smart container conveyance cart further comprises:
a braking system coupled to a set of rollers;	(See Col. 10, Lines 51-53; Col. 17, Lines 6-9; Fig. 8; Ref. Numeral 810(motor), 218(rollers), 314(conveyance cart), pausing and stopping the cart implies a "braking system"
a set of weight sensors for determining an amount of weight on the smart container transport cart; and	(See Col. 6, Lines 39-40; Col. 21, Lines 41-45; weight sensors not shown
a cart controller component,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)
wherein the cart controller component engages the braking system on condition the amount of weight on the smart container conveyance cart exceeds a maximum weight threshold.  (See Col. 6, Lines 39-40; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 21, Lines 41-45; Fig. 8; Ref. Numeral 810(motor)

With respect to Claim 7, which depends from independent claim 1, 
The system of claim 1, further comprising: 
a cart control device, implemented on the at least one processor, configured to align the cart with the induction station on the container storage. (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 8, which depends from independent claim 1, Theobald teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Theobald discloses:
The system of claim 1, further comprising: 
a network device on the smart container transport cart,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller)
wherein the network device is configured to receive a set of instructions associated with unloading a set of totes at the induction station.	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

With respect to independent Claim 9, Theobald discloses the limitations of independent claim 9 as follows:
A computer implemented method for integrated container conveyance, the computer-implemented method comprising:	   
identifying, via a set of sensor devices, a tote located on a smart container conveyance cart for induction into a container storage at a selected induction station based on a tote ID associated with the identified tote;	(See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
aligning, via a cart controller component, the cart with the selected induction station for transfer of the identified tote from the cart onto the selected induction station; and	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)
moving, via a set of actuators, the identified tote off a surface of at least one shelf of the smart container conveyance cart onto a receiving area of the selected induction station associated with the container storage.  (See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)

With respect to Claim 10, which depends from independent claim 9, Theobald teaches all of the limitations of Claim 9, which are incorporated herein by reference.  With respect to Claim 10, Theobald discloses:
The computer implemented method of claim 9, further comprising:
scanning the identified tote after unloading to verify induction; (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-
sending a verification notification to a remote computing device.  	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118
 
With respect to Claim 11, which depends from independent claim 9, Theobald teaches all of the limitations of Claim 9, which are incorporated herein by reference.  With respect to Claim 11, Theobald discloses:
The computer implemented method of claim 9, further comprising:
updating a cart inventory to reflect induction of the identified tote into the container storage.  	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118

With respect to Claim 12, which depends from independent claim 9, Theobald teaches all of the limitations of Claim 9, which are incorporated herein by reference.  With respect to Claim 12, Theobald discloses:
The computer implemented method of claim 9, further comprising:
loading a set of stocked totes from the selected induction station onto the cart;	(See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. 
generating a route from the container storage to a receiving station; (See Col. 8, Lines 51-59; Col. 8, Line 64-Col. 9, Line 11; Col. 10, Lines 43-64; Col. 13, Lines 36-49; Col. 14, Lines 26-32; Figs. 7; Ref. Numerals 704(routing module), "doctor in hallway"(receiving station)  and
conveying the set of stocked totes from the selected induction station to the receiving station via at least one motor on the cart. (See Col. 10, Lines 51-53; Col. 17, Lines 6-9; Fig. 8; Ref. Numeral 810(motor), 218(rollers), 314(conveyance cart)
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald  in view of Drapeau (US Patent No. 3,908,800). 
With respect to Claim 13, which depends from independent claim 9, Theobald teaches all of the limitations of Claim 9, which are incorporated herein by reference.   With respect to Claim 13, Theobald and Drapeau disclose as follows:
The computer implemented method of claim 9, further comprising:
loading a set of stocked totes from the selected induction station onto the cart;	(See Theobald: Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)
generating a route from the container storage to a receiving station; (See Theobald: Col. 8, Lines 51-59; Col. 8, Line 64-Col. 9, Line 11; Col. 10, Lines 43-64; Col. 13, Lines 36-49; Col. 14, Lines 26-32; Figs. 7; Ref. Numerals 704(routing module), "doctor in hallway"(receiving station)
transmitting the route to a robotic cart towing device (See Drapeau: Col. 3, Line 55-Col. 4, Line 4; and Col. 4, Lines 39-41 Figs. 1, 1a; Ref. 
conveying the set of stocked totes from the selected induction station to the receiving station (See Theobald: Col. 8, Lines 51-59; Col. 8, Line 64-Col. 9, Line 11; Col. 10, Lines 43-64; Col. 13, Lines 36-49; Col. 14, Lines 26-32; Figs. 7; Ref. Numerals 704(routing module), "doctor in hallway"(receiving station)  via the robotic cart towing device. (See Drapeau: Col. 3, Line 55-Col. 4, Line 4; and Col. 4, Lines 39-41 Figs. 1, 1a; Ref. Numerals 10(cart),  "a train of one or more mobile carts can be assembled"
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to have the cart of Theobald coupled to a robotic cart towing device as taught by Drapeau to have the capability to deliver the stocked totes loaded on the cart to a receiving station in the event that the battery of the cart loses its charge and is unable to make the delivery.  A person with skill in the art would be motivated to incorporate the teachings of Drapeau because they are a known work in the same field of endeavor (ie, using a robotic cart towing device to tow a robotic cart) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to independent Claim 14, Theobald discloses the limitations of independent claim 14 as follows:
An integrated container conveyance device comprising:
a cart comprising a set of shelves configured to accommodate a set of totes;	(See Col. 7, Lines 58-65; Col. 11, Line 66-Col. 12, Line17; Col. 12, 
a docking member on the cart;	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)
a robotic cart towing device comprising a control device and a motor for self-propulsion and self-navigation;	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Figs. 8; Ref. Numerals 810(motor), 218(rollers), 314(conveyance cart); 812(cart controller)  
a docking mechanism associated with the robotic cart towing device configured to connect to the docking member; (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)
a cart control device configured to align the cart with an induction station on a container storage; and	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)
a set of actuators associated with the cart configured to load at least one tote onto the cart or unload at least one tote off the cart at the induction station.  (See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. 
Theobald, however, does not disclose the limitation related to having a robotic cart towing device.  With respect to that limitation, Drapeau teaches the following:
a robotic cart towing device comprising a control device and a motor for self-propulsion and self-navigation;  (See Col. 3, Line 55-Col. 4, Line 4; and Col. 4, Lines 39-41 Figs. 1, 1a; Ref. Numerals 10(cart),  "a train of one or more mobile carts can be assembled"
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to have the cart of Theobald coupled to a robotic cart towing device as taught by Drapeau to have the capability to deliver the stocked totes loaded on the cart to a receiving station in the event that the battery of the cart loses its charge and is unable to make the delivery.  A person with skill in the art would be motivated to incorporate the teachings of Drapeau because they are a known work in the same field of endeavor (ie, using a robotic cart towing device to tow a robotic cart) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 15, which depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 15, Theobald discloses:
The container conveyance device of claim 14 further comprising:
a set of sensor devices scanning an identifier on a first tote to identify the first tote for unloading into the induction station on the container storage.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 

With respect to Claim 16, which depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 16, Theobald discloses:
The container conveyance device of claim 14 further comprising:
a data storage device storing a cart inventory, (See Col. 13, Lines 36-60; Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the cart controller component updates the cart inventory to reflect induction of the first tote off the cart and onto the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118	

With respect to Claim 17, which depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 17, Theobald discloses:
The container conveyance device of claim 14 wherein the set of actuators further comprises:
 a first set of actuators associated with a first set of totes on a shelf at a first level on the container conveyance device,  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; 
wherein the first set of actuators are configured to move the first set of totes off the container conveyance device at the induction station.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 18, which ultimately depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 and Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Theobald discloses:
The container conveyance device of claim 17 further comprising:
a second set of actuators associated with a second set of totes on a shelf at a second level on the container conveyance device, (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the second set of actuators are configured to move the second set of totes off the container conveyance device and onto the induction station.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

 Claim 19, which depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 19, Theobald discloses:
The container conveyance device of claim 14 further comprising:
a braking system coupled to a set of rollers;	(See Col. 10, Lines 51-53; Col. 17, Lines 6-9; Fig. 8; Ref. Numeral 810(motor), 218(rollers), 314(conveyance cart), pausing and stopping the cart implies a "braking system"
a set of weight sensors generating weight data associated with an amount of weight on the container conveyance cart; and	(See Col. 6, Lines 39-40; Col. 21, Lines 41-45; weight sensors not shown
a cart controller component,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)
wherein the cart controller component engages the braking system on condition the amount of weight on a smart container conveyance cart exceeds a maximum weight threshold. (See Col. 6, Lines 39-40; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 21, Lines 41-45; Fig. 8; Ref. Numeral 810(motor)	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Theobald and Drapeau, as applied to the claims set forth above, and in further view of Melanson et al (US Patent Application Publication No. 2020/0223632).
With respect to Claim 20, which depends from independent claim 14, Theobald and Drapeau together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 11, Theobald and Melanson et al disclose as follows:
The container conveyance device of claim 14 further comprising:
an auto-navigation system configured to auto-navigate a smart container conveyance cart within an induction area via geolocation.	(See Theobald: Col. 8, Lines 51-59; Col. 8, Line 64-Col. 9, Line 11; Col. 10, Lines 43-64; Col. 13, Lines 36-49; Col. 14, Lines 26-32; Figs. 2, 7; Ref. Numerals 220(sensors), 314(conveyance cart), 704(routing module)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Theobald and Drapeau with the teachings of Melanson et al to have sensors be part of an auto-navigation system so that the smart container conveyance cart can avoid obstacles and closed pathways while navigating to an induction area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 25, 2021